 1   RUSSELL E. MARSH, ESQUIRE
     WRIGHT MARSH & LEVY
 2   Nevada Bar No. 11198
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
     Attorney for Defendant Thornburg
 6
 7                                   UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                       )
10                                                   )      CASE NO. 2:18-CR-00208-RFB-CWH
              Plaintiff,                             )
11                                                   )
                      vs.                            )
12                                                   )
     ROBERT THORNBURG,                               )
13                                                   )
              Defendant.                             )
14                                                   )
15
                          STIPULATION AND ORDER TO APPROVE
16                 DEFENDANT THORNBURG MOVING FROM HALFWAY HOUSE
17            IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE ELIESON, United
18   States Attorney, and BRANDON JAROCH, Assistant United States Attorney, counsel for the United
19   States of America, and RUSSELL E. MARSH, ESQUIRE, Wright Marsh & Levy, counsel for
20   ROBERT THORNBURG, that Mr. Thornburg be allowed to move from the halfway house to an
21   apartment that he has leased.
22            This stipulation is entered into for the following reasons:
23            1.      This matter was charged by Complaint on June 22, 2018, and the original Indictment
24   was returned on July 3, 2018. A Superseding Indictment was brought on August 21, 2018, which
25   includes new and additional charges against Mr. Thornburg. The co-defendant in this case has
26   pleaded guilty and is pending sentencing. Mr. Thornburg’s case is currently set for trial on March
27   11, 2019. Defendant Thornburg is released pending trial and is currently residing at a half-way
28   house.
 1           2.     Under the Personal Recognizance Bond executed by Mr. Thornburg (ECF No. 17),
 2   he is to stay at a halfway house “until a suitable residence can be verified.”
 3           3.     Mr. Thornburg has signed a lease starting January 2, 2019, for a residence in Las
 4   Vegas The lease has been reviewed and the residence has been approved by U.S. Pretrial Services,
 5   but the Pretrial Services Officer asks that the Court also approve this request.
 6           4.     Pretrial Services has reviewed and approved this Stipulation and Order. The
 7   Government has been contacted and defers to the recommendation by Pretrial Services and the
 8   Court’s discretion in granting the request.
 9           5.     Mr. Thornburg should be allowed to move out of the halfway house and into the
10   approved apartment that he has rented. All other conditions of Mr. Thornburg’s pretrial release
11   would remain in full force and effect.
12           Dated this 27th day of December, 2018.
13   Respectfully submitted:
14   WRIGHT MARSH & LEVY                                   DAYLE ELIESON
                                                           UNITED STATES ATTORNEY
15
16   BY      /s/ Russell E. Marsh                          BY /s/ Brandon Jaroch
          RUSSELL E. MARSH, ESQUIRE                          BRANDON JAROCH
17        Attorney for Defendant Thornburg                   Assistant U.S. Attorney
18
19
20
21
22
23
24
25
26
27
28


                                                       2
 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                                 )               CASE NO.       2:18-CR-00208-RFB-CWH
           Plaintiff,              )
 5                                 )
                   vs.             )
 6                                 )               ORDER
     ROBERT THORNBURG,             )
 7                                 )
           Defendant.              )
 8   ______________________________)
 9          Based on the Stipulation between Defendant, Robert Thornburg, and the Government,
10   through counsel, and good cause appearing,
11          IS IT HEREBY ORDERED that Defendant Thornburg be allowed to move out of the halfway
12   house and into an approved residence. All other conditions of Pretrial Supervision remain in effect.
13          IT IS SO ORDERED.
14                  January 10, 2019
            DATED: _________________
15
16                                                 _____________________________________________
                                                   RICHARD F. BOULWARE, II
17                                                 United States District Judge
18
19
20
21
22
23
24
25
26
27
28
